MEMORANDUM **
Michael Loren Lee appeals his 15-month sentence imposed following his guilty plea to possessing child pornography in violation of 18 U.S.C. § 2252A(a)(5)(B). We have jurisdiction pursuant to 18 U.S.C. § 3742, and we affirm.
The sole basis for Lee’s appeal is a claim of ineffective assistance of counsel at sentencing. We decline to address this claim on direct appeal. See United States v. Ross, 206 F.3d 896, 900 (9th Cir.2000). Such claims normally should be raised in a collateral challenge to permit development of a record as to what counsel did, why it was done, and what, if any, prejudice resulted. Id. Ineffective assistance claims may be reviewed on direct appeal if the record is sufficiently developed or the representation is obviously inadequate, but this is not such a case. See United States v. Robinson, 967 F.2d 287, 290 (9th Cir. 1992).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.